DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Takahashi (US 2020/0395878) discloses: A vehicle wheel assembly (abstract) comprising: a wheel (30) for mounting a tire thereon and having an inner space; and an in-wheel motor (40,50) mounted in the inner space of the wheel (30) and configured to drivingly rotate the wheel, the in-wheel motor comprising: a rotor (40) coupled to the wheel (30); a stator (50) comprising a wall (64), wherein the rotor (40) is configured to be rotatable relative to the stator (50), and the stator is configured to drive the rotor (abstract); an electronic device (62, para 140) comprising a circuit board (67) and electronics (66) mounted on the circuit board, the electronic device configured to control the in-wheel motor (paras 140-141). However, neither Takahashi nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “two-phase dielectric material; and one or more covers coupled with the stator to form a hermetic enclosure, wherein the electronic device and the two-phase dielectric material are contained in the hermetic enclosure formed by the wall of the stator and the one or more covers coupled with stator, and the two-phase dielectric material is in contact with the wall of the stator and the electronic device so that the two-phase dielectric material changes temperature of the stator and the electronic device by transitioning between a liquid phase and a gaseous phase…”. 
	 Claims 2-20 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834